Citation Nr: 1823069	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic right hand strain secondary to trauma over the third metacarpal bone, status post-surgical repair with possible bone excision to third metacarpal. 

2.  Entitlement to an initial compensable rating for right hand scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran had active military service from May 2008 to November 2008. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claims file rests with the RO in Oakland, California.

In October 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

Additional lay and medical evidence was submitted by the Veteran into the record following the most recent readjudication of this appeal by the AOJ in the April 2017 Supplemental Statement of the Case.  This new evidence has not been reviewed by the AOJ and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, by the Veteran or his or her representative, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C. § 7105(e) (2012).  Here, the Veteran's Substantive Appeal was submitted on May 2014, and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claims do not need to be remanded solely for consideration of such new evidence.  Id.




FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's chronic right hand strain secondary to trauma over the third metacarpal bone, status post-surgical repair with possible bone excision to third metacarpal, has been manifested by a moderate impairment of Muscle Group VIII of the right major extremity. 

2.  Throughout the appeal period, the right hand scar has been manifested by pain and tenderness.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial disability rating for the Veteran's chronic right hand strain secondary to trauma over the third metacarpal bone, status post-surgical repair with possible bone excision to third metacarpal, are met.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.73, Diagnostic Code (DC) 5308 (2017).

2.  The criteria for a 10 percent initial disability rating, but no higher, for the right hand scar, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DC 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




II.  Initial Rating Claims

A.  General Regulations and Statutes

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

B.  Right Hand Strain

The Veteran is in receipt of a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.73, DC 5308 for his chronic right hand strain secondary to trauma over the third metacarpal bone, status post-surgical repair with possible bone excision to third metacarpal.  He seeks a compensable initial disability rating.

Initially, at his June 2009 VA examination, the Veteran stated that he was right-handed.  Thus, the service-connected disability on appeal is his major (dominant) joint.

DC 5308 applies to impairment of Muscle Group VIII.  This muscle group involves the functions of extension of the wrist, fingers and thumb and abduction of the thumb.  This includes the muscles arising mainly from the external condyle of the humerus: extensors of the carpus, fingers, and thumb; supinator.  Under DC 5308, a 0 percent rating is warranted for slight impairment of the major extremity.  A 10 percent rating is warranted for moderate impairment of the major extremity.  A 20 percent rating is warranted for moderately severe impairment of the major extremity.  A 30 percent rating is warranted for severe impairment of the major extremity.  A 30 percent is the maximum schedular rating available under DC 5308.  38 C.F.R. § 4.73.  

No other affected Muscle Groups were identified by the VA examiners.

A slight disability of muscles contemplates a simple wound of muscle without debridement or infection; service department record of superficial wound with brief treatment and return to duty, healing with good functional results, no cardinal signs or symptoms of muscle disability; and minimal scarring without evidence of fascial defect, atrophy, or impaired tonus, or impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) (2017).

A moderate muscle wound is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  38 C.F.R. 
§ 4.56(d)(2)(ii).  Objective findings of a moderate disability are entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.  

Moderately severe disability of muscles contemplates:  through-and-through or deep-penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History includes:  hospitalization for a prolonged period for treatment of the wound; consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, inability to keep up with work requirements.  Objective findings include:  entrance and (if present) exit scars indicating the track of a missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; tests of strength and endurance compared with the sound side demonstrative positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles contemplates:  through-and-through or deep-penetrating wound due to high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History includes:  hospitalization for a prolonged period for treatment of the wound; consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, inability to keep up with work requirements.  Objective findings include:  ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; and, induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Cardinal signs and symptoms of muscle disability are defined in 38 C.F.R. § 4.56(c) as loss of power, weakness, lowered threshold of fatigue-pain, impairment of coordination and uncertainty of movement. 

The Board will now turn to a discussion of the facts.  The Veteran's service treatment records (STRs) document that, in September 2008, the Veteran was found to have a bone neoplasm in the right hand.  The right hand was painful and tender.  He underwent outpatient surgery on October 2, 2008, to remove the neoplasm.  The post-operative instructions directed the Veteran to elevate his right hand and keep the dressing clean and dry.  He was told to follow-up with the doctor in 7-10 days.  An October 2008 statement recommended that the Veteran be placed on a medical hold for eight weeks due to the surgery of his right hand.  An unsigned and undated physician's note documents that the Veteran was treated at the Occupational Therapy (OT) clinic at the Naval Health Clinic Charleston (NHCC) from October 2008 to November 2008 for an unrelated left forearm fracture.  He was noted at that time to be status post right hand third metacarpal bony boss excision four weeks prior without a consult.  The Veteran was eventually seen for a follow up visit by the hand doctor who removed the boss from his right hand.  The records contain a November 2008 private treatment record diagnosing the Veteran with hypertrophic scar status post excision of boss of the right hand.  The Veteran was ordered to undergo scar massage and physical therapy three times per week for 4-5 weeks.  However, the Veteran was discharged in November 2008, before he finished his physical therapy.  The Veteran's November 2008 exit Report of Medical History documents that he had a history of bony cyst on the right hand, removed on October 2, 2008, and was currently undergoing physical therapy.  The Veteran was discharged in November 2008.

At the June 2009 VA examination, the Veteran stated that he sustained an injury to the third metacarpal of his right hand in September/October 2008, which pushing a cart from a ramp to load into a truck.  He slipped and fell, hitting his right hand on the ground.  He developed swelling and pain.  He was evaluated at the military healthcare facility where he was treated with pain medication for soft tissues injuries with no diagnostic testing, including any X-ray studies to rule out a fracture.  He then developed a bump or growth over the affected area after a month, which was diagnosed as a ganglion cyst.  He was referred to the surgical team who ruled out any ganglion cyst to the right hand/wrist.  He then underwent a surgical procedure to remove the bony growth over the third metacarpal of the right hand.  The Veteran reported that he was still experiencing pain over the raised bony area of the posterior surface of the right hand, where he had the surgical excision of the bony growth.  He reported stiffness, limited range of motion and pain to the dorsal aspect of the right hand.  The pain occurred on a daily basis and was caused mostly by any kind of pressure, grasping objects, or shaking hands.  He described his pain level as between a 6 and 7 on a scale of 1-10.  The pain was mostly throbbing.  The pain was relieved with rest and over-the-counter medication.  He denied any current treatment or flare-ups of the right hand.  He reported difficulty writing and holding objects with his right hand.  He had trouble lifting and playing with his daughter because of his right hand pain.  He could not play basketball or baseball any more.  The Veteran stated that the pain radiated from his right third metacarpal to his wrist.  He reported limited extension of the right hand and was unable to do push-ups.

Upon examination, the June 2009 VA examiner noted that the Veteran still had the bony growth to the third metacarpal of the right hand, which was tender to palpation.  There was no swelling, redness, or nodes of the right hand.  He had decreased grip strength of the right hand when compared to the left hand.  His right hand demonstrated hyperextension to 30 degrees at the metacarpophalangeal joint and flexion to 90 degrees at the metacarpophalangeal joints.  The Veteran could fist and touch the tip of thumb to the base and the tip of each finger of the same hand bilaterally.  He could abduct all of the fingers.  X-rays of the right hand were normal.  The Veteran had one scar of the right hand.

In November 2009, the June 2009 VA examiner provided an addendum medical opinion.  The examiner diagnosed the Veteran with chronic strain, right hand, secondary to trauma over the third metacarpal bone, status post-surgical repair with possible bone excision to the third metacarpal.  The Veteran was found to have no loss of range of motion of the right hand "after three repetitive movements to pain, weakness, fatigability, coordination and lack of endurance."

At the November 2016 VA examination, the Veteran reported that he was getting off a truck in the rain when he slipped off a ramp while carrying furniture in service in 2008.  He fell forward and hit the outside of his right hand and fractured his third right metacarpal.  He was in the clinic on base and diagnosed with a soft tissue injury.  The injury continued to worsen with swelling on the dorsal side of his right hand.  He was then referred to an outside hand specialist.  He received an X-ray, which showed a fracture with calcium deposit about one month after his fall.  He underwent a bony box excision in service and was placed in a soft hand case for two weeks.  He began having pain in his right hand and underwent occupational therapy.  The Veteran reported weakness, lowered threshold of fatigue, and "fatigue-pain" in his right hand involving the index and long finger in all movements for flexion, extension, abduction, and adduction.  He denied any flare-ups.  He reported difficulty with prolonged gripping, driving, using small tools, and typing on the computer due to pain.

Upon examination and a review of the Veteran's claims file, the November 2016 VA examiner found that the Veteran's ranges of motion were normal in both hands.  There was no gap between the pad of the thumb and the fingers, nor was there a gap between the finger and the proximal transverse crease of the hand on maximal finger flexion.  Pain was noted on examination for all ranges of motion and caused functional loss.  There was objective evidence of mild localized tenderness or pain on palpation of the joint or associated soft tissue on the dorsal base of the second and third metacarpal.  The Veteran was able to perform repetitive-use testing with at least three repetitions without any additional functional loss or loss of range of motion.  The examiner found that pain, weakness, fatigability, or incoordination did not significantly limit the functional ability with repeated use over a period of time or with flare-ups.  The right hand was manifested by weakened movement, swelling, deformity, and pain with movement.  There was no atrophy of disuse, instability of station, ankylosis, or muscle atrophy.  He had decreased hand grip (4/5) in the right hand.  He used a brace regularly for his right hand.  As a result of the Veteran's right hand strain, he was minimally limited in prolonged gripping, carrying, driving, using small tools, and typing on an occasional basis.  The examiner opined that the Veteran's chronic right hand strain secondary to trauma over the third metacarpal bone, status post-surgical repair with possible bone excision to third metacarpal was at least as likely as not "slight."  X-rays of the right hand were normal.  The Veteran had one scar of the right hand.

The VA treatment records do not provide any evidence contrary to that obtained at the VA examinations.

Initially, the Board notes that the Veteran is also in receipt of a separate disability rating for his right wrist, which is not currently on appeal before the Board.  Thus, the Board will only consider the symptoms attributable to the right hand.

In applying the above law to the facts of the case, the Board finds that based on the Veteran's competent and credible complaints of pain, fatigue and weakness in grip in the right hand, coupled with objective testing demonstrating the presence of such impairment, the Veteran's disability picture most closely approximates symptoms that manifest in "moderate" impairment of function of Muscle Group VIII of the right major extremity, which warrants a 10 percent disability rating.  38 C.F.R. § 4.73, DC 5308.  

Although the November 2016 VA examiner determined that the Veteran's hand disability was best characterized as "slight," the evidence demonstrates that the Veteran's disability did not necessarily heal with good functional results during service.  Indeed, the Veteran was noted to still have a bony growth at the 2009 VA examination, and complained at that time of problems such as pain radiating from his right third metacarpal to his wrist.  He reported limited extension of the right hand and was unable to do push-ups.  Throughout the appeal period, the Veteran regularly complained of some of the cardinal signs or symptoms of muscle disability-namely weakness, lowered threshold of fatigue, and fatigue pain.  Although on examination the Veteran had full range of motion, weakened movement, swelling, deformity, and pain with movement was objectively identified by the November 2016 examiner.  

Based on these findings, the Board finds that the evidence demonstrates that the service-connected disability is best characterized as moderate, which warrants an increased initial rating to 10 percent.  38 C.F.R. § 4.73, DC 5308.  A rating higher than 10 percent is not warranted, as the Veteran's disability does not manifest in "moderately severe" or worse impairment of the muscles of the hand.  As noted above, to be characterized as "moderately severe," the injury must have involved debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring, which has not been identified by the medical evidence of record.  Further, the evidence does not show hospitalization for a prolonged period for treatment of the injury or evidence of inability to keep up with work requirements.  There is no indication of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to the sound side.  

To the extent 38 C.F.R. §§ 4.40 and 4.45 (2017) are applicable, the Board has considered the Veteran's reports of functional loss due to weakness and fatigue in awarding the higher 10 percent rating.  As noted above, additional functional loss upon repetitive use testing was not shown at the VA examinations.  Range of motion remained normal after testing.  The Veteran also has not indicated he experiences flare-ups of his hand disability.  To the extent the Veteran believes a rating higher than 10 percent should be awarded based on his own observed symptoms, the Board finds that such assertions are outweighed by the competent and credible medical examinations that evaluated the extent of the Veteran's impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  

In sum, the Board resolves all doubt in the Veteran's favor and finds that the Veteran's hand disability symptoms most closely approximate those warranting the assignment of a 10 percent in initial rating under Diagnostic Code 5308, but no higher.  To this extent, the claim is granted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


C.  Right Hand Scar

The Veteran is in receipt of a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.118, DC 7804 for his right hand scar.  He seeks a compensable initial disability rating.

DC 7804 provides that one or two scars that are unstable or painful are rated as 10 percent disabling.  Three or more scars that are unstable or painful are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7891, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118. 

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 10 percent for his right hand scar.  Specifically, the right hand scar has been painful for the entire appeal period, which warrants a 10 percent disability rating.  38 C.F.R. § 4.118, DC 7804.  

At the June 2009 VA examination, the Veteran reported experiencing pain on the posterior area of the right hand where he had the surgical excision.  In the November 2009 VA addendum opinion, the June 2009 VA examiner noted that the right hand scar was 2 centimeters (cm.).  The Veteran only had one scar on his right hand.  There was no loss of underlying tissue or function related to the scar.  The scar was non-adherent and non-tender.

In an October 2010 statement, the Veteran reported that the scar was bothersome and tender.

At the November 2016 VA examination, the VA examiner found that the Veteran had one scar on his right hand and the scar was painful.  The scar was stable.  The scar measured 2 cm. x 1 cm. on the right dorsum hand (total area was 2 square centimeters (sq. cm.)).  The scar was deep.

In a May 2017 statement, the Veteran argued that his right hand scar was painful.

Thus, the Board finds that the Veteran's right hand scar warrants a 10 percent rating since the effective date of service connection for a painful scar.  38 C.F.R. § 4.118, DC 7804.  A higher rating is not warranted under DC 7804 because the Veteran only has one scar on his right hand and the scar is not both painful and unstable.  Both VA examiners found that the Veteran only had one right hand scar.  The November 2016 VA examiner found that the scar was stable.  The VA treatment records do not provide any contrary evidence to that obtained at the VA examinations.  Thus, a disability rating in excess of 10 percent is not warranted under DC 7804.  38 C.F.R. § 4.118.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's right hand scar, but finds none are raised by the medical evidence.  38 C.F.R. § 4.118.

Initially, the Board notes that the Veteran's right hand scar is not located on his head, face, or neck.  Thus, DC 7800 for disfigurement of the head, face, or neck does not apply.  38 C.F.R. § 4.118.

Regarding scars, DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep and linear.  Scars, other than the head, face, or neck, that are deep and nonlinear, and result in an area or areas exceeding 72 square inches (465 sq. cm.), are rated 30 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  The Veteran is not entitled to a disability rating higher than 10 percent under DC 7801 because his scar area does not exceed 465 sq. cm.  At the November 2016 VA examination, the VA examiner found that the total area of the scar was 2 sq. cm. The remaining medical of evidence does not provide contrary evidence.  Thus, DC 7801 cannot provide the Veteran with a disability rating in excess of 10 percent for his right hand scar.  38 C.F.R. § 4.118.

The Veteran is already in receipt of the maximum schedular disability rating under DC 7802.  38 C.F.R. § 4.118.

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under DCs 7800-04 under an appropriate DC, as discussed above.  38 C.F.R. 
§ 4.118.   The Board notes at his most recent examination, the VA examiner indicated that the Veteran's scar caused no functional impairment.

This scar rating is separate and distinct from the 10 percent rating awarded above under Diagnostic Code 5308.  Indeed, the 10 percent rating under 5308 was based on underlying muscle weakness and fatigue due to the Veteran's in-service muscle injury.  The 10 percent rating awarded under 7804 is based on scar-related pain on the surface of the hand exclusively.  

In sum, the schedular criteria for an initial disability rating of 10 percent, but no higher, for the service-connected right hand scar have been met since the effective date of service connection.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

D.  Final Considerations

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At both VA examinations, the Veteran reported that he was currently employed, and there is no allegation that the service-connected disabilities on appeal have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.


ORDER

Entitlement to an initial disability rating of 10 percent initial rating, but no higher, for the Veteran's chronic right hand strain secondary to trauma over the third metacarpal bone, status post-surgical repair with possible bone excision to third metacarpal, is granted.

Entitlement to an initial disability rating of 10 percent, but no higher, for the Veteran's right hand scar is granted.



____________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


